16-992
     Ghani v. Sessions
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A095 515 847

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   21st day of August, two thousand seventeen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   UMER GHANI,
14
15                             Petitioner,
16
17                       v.                                          16-992
18                                                                   NAC
19
20   JEFFERSON B. SESSIONS, III, UNITED
21   STATES ATTORNEY GENERAL,
22
23                 Respondent.
24   _____________________________________
25
26   FOR PETITIONER:                         Andrew P. Johnson, New York, NY.
27
28   FOR RESPONDENT:                         Joyce R. Branda, Principal Deputy
1                                   Assistant Attorney General; John S.
2                                   Hogan, Assistant Director; Robbin K.
3                                   Blaya,    Office    of   Immigration
4                                   Litigation,       United      States
5                                   Department of Justice, Washington,
6                                   DC.
7

8          UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review is

11   DENIED.

12         Petitioner Umer Ghani, a native and citizen of Pakistan,

13   seeks review of a March 15, 2016, decision of the BIA, affirming

14   a November 20, 2014, decision of an Immigration Judge (“IJ”)

15   denying Ghani’s application for withholding of removal and

16   relief under the Convention Against Torture (“CAT”).          In re

17   Umer Ghani, No. A095 515 847 (B.I.A. Mar. 15, 2016), aff’g No.

18   A095 515 847 (Immig. Ct. N.Y. City Nov. 20, 2014).        We assume

19   the   parties’   familiarity    with   the   underlying   facts   and

20   procedural history in this case.

21         We have considered both the IJ’s and the BIA’s opinions “for

22   the sake of completeness.”        Wangchuck v. Dep’t of Homeland

23   Sec., 448 F.3d 524, 528 (2d Cir. 2006).             The applicable

24   standards of review are well established.             See 8 U.S.C.
                                       2
1    § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

2    Cir. 2009).

3        Ghani does not allege past persecution and seeks relief

4    based on his fear of future persecution.             “To establish

5    eligibility for withholding of removal, an applicant must show

6    that it is more likely than not that” he will be persecuted and

7    that such persecution will be on account of a protected ground.

8    Y.C. v. Holder, 741 F.3d 324, 332–33 (2d Cir. 2013) (quoting

9    8 C.F.R § 1208.16(b)).      An applicant can either “provide

10   evidence that he . . . would be singled out individually for

11   . . . persecution” or establish “a pattern or practice of

12   persecution of a group of persons similarly situated.”           8

13   C.F.R. § 1208.16(b)(2).

14       We   conclude   that   substantial   evidence    supports   the

15   agency’s determination that Ghani failed to establish that it

16   was more likely than not that he will be persecuted in Pakistan.

17   Ghani fears persecution at the hands of the Taliban because,

18   as he alleges, in 2008, the Taliban kidnapped his brother and

19   cousin for ransom; his nephew visiting from England was killed

20   in a suicide attack in Pakistan on an unknown date; and the

21   Taliban sent him a threatening letter in 2008.      Ghani testified
                                     3
1    that the Taliban targeted his family because they are wealthy,

2    and that 95 percent of his home region faces problem with the

3    Taliban because the Swat Valley is one of the most dangerous

4    regions in Pakistan.     But dangerous conditions are not a basis

5    for withholding.    See Ucelo-Gomez v. Mukasey, 509 F.3d 70, 73

6    (2d Cir. 2007) (“When the harm visited upon members of a group

7    is   attributable   to   the   incentives   presented    to   ordinary

8    criminals rather than to persecution, the scales are tipped away

9    from considering those people a ‘particular social group’”).

10   Moreover, apart from these incidents, Ghani’s family has

11   resided in Pakistan unharmed, see Melgar de Torres v. Reno, 191

12   F.3d 307, 313 (2d Cir. 1999) (finding future fear diminished

13   when similarly situated family members are able to live unharmed

14   in asylum applicant’s native country), and the threat directed

15   at Ghani is nearly a decade old and has not been repeated or

16   referred to since 2008.

17        Accordingly,    because     Ghani   failed   to   demonstrate   a

18   likelihood of harm, he failed to establish his eligibility for

19   withholding of removal.        Because this ruling is dispositive,

20   we do not reach Ghani’s arguments that the agency erred in

21   failing to address whether any harm would be on account of
                                        4
1    imputed religious beliefs.   See INS v. Bagamasbad, 429 U.S. 24,

2    25 (1976) (“As a general rule courts and agencies are not

3    required to make findings on issues the decision of which is

4    unnecessary to the results they reach.”).         The agency’s

5    conclusion that Ghani failed to establish that he was more

6    likely than not to suffer persecution necessarily precluded his

7    claim for CAT relief because that claim is based on the same

8    factual predicate.   See Paul v. Gonzales, 444 F.3d 148, 156-57

9    (2d Cir. 2006).

10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, the pending motion

12   for a stay of removal in this petition is DISMISSED as moot.

13                                FOR THE COURT:
14                                Catherine O’Hagan Wolfe, Clerk




                                    5